





CONFIDENTIAL TREATMENT REQUESTED
THE PORTIONS OF THIS AGREEMENT MARKED WITH ASTERISKS WITHIN BRACKETS (“[***]”)
HAVE BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT UNDER 17
C.F.R. SECTIONS 200.80(B)(4), 200.83 AND 230.406. A COMPLETE COPY OF THIS
AGREEMENT HAS BEEN FILED SEPARATELY WITH THE UNITED STATES SECURITIES AND
EXCHANGE COMMISSION.


GUARANTEE
GUARANTEE, dated as of February 16, 2018 (this “Guarantee”), by Armistice
Capital Master Fund, Ltd. (the “Guarantor”), in favor of Avadel US Holdings,
Inc. (the “Guaranteed Party”).
WHEREAS, Deerfield CSF, LLC, Peter Steelman and James Flynn (each, a “Deerfield
Party” and collectively, the “Deerfield Parties”), the Guaranteed Party, and
certain of its affiliated parties are parties to that certain Membership
Interest Purchase Agreement, dated February 5, 2016 (the “MIPA”);
WHEREAS, the Guaranteed Party and certain of its affiliated parties have entered
into an Asset Purchase Agreement with Cerecor, Inc. (“Debtor”), dated February
12, 2018 (the “APA”);
WHEREAS, under the APA, the Guaranteed Party has agreed to assign certain of its
rights and obligations under the MIPA to Debtor and Debtor has agreed to assume
such rights and obligations (the “Assignment”);
WHEREAS, notwithstanding the Assignment, the Guaranteed Party remains obligated
to the Deerfield Parties under such assigned rights and obligations;
WHEREAS, in connection with the Assignment, the Guaranteed Party has requested
that the Guarantor provide this Guarantee to the Guaranteed Party; and
WHEREAS, the Guarantor will benefit from the transactions contemplated by the
APA and is willing to provide such Guarantee covering all of the obligations set
forth in this Guarantee.
NOW THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby conclusively acknowledged by the Guarantor, the Guarantor hereby
agrees in favor of the Guaranteed Party as follows:
1.Guarantee. The Guarantor hereby unconditionally and irrevocably guarantees,
for the direct third party benefit of the Guaranteed Party, the prompt payment
and performance by Debtor to the Deerfield Parties of any amounts set forth in
Section 1.2(a), Section 1.6(a), Section 1.6(b), and Section 1.6(g) of the MIPA
(whether direct or indirect, joint or several, absolute or contingent,


-1-
[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]



--------------------------------------------------------------------------------





matured or unmatured). The Guarantor hereby irrevocably and unconditionally
covenants and agrees that it is liable for the Obligations as a primary obligor,
subject to the terms of this Guarantee (collectively, the “Primary
Obligations”). The Guarantor further agrees in connection with the foregoing
guarantee that, if the Guaranteed Party becomes obligated to pay to the
Deerfield Party (1) all or any part of the Obligations or (2) the difference
between (x) the aggregate Deferred Payments pursuant to Section 1.6(a) of the
MIPA in any full calendar year between (and including) 2018 and 2025 and (y)
$[***] (or the prorated portion of such amount for 2026), then the Guarantor
shall pay to the Guaranteed Party the amount of such difference (the “Deferred
Obligation”). The Deferred Payment Obligation and the Primary Obligations
hereinafter collectively referred to as, the “Obligations”.
2.    Payment by Guarantor. If all or any part of the Obligations shall not be
punctually paid when due, whether at demand, maturity, acceleration or
otherwise, the Guarantor shall, without presentment protest, notice of protest,
notice of non-payment, notice of intention to accelerate the maturity, notice of
acceleration of the maturity, or any other notice whatsoever, but subject to the
other terms of this Guarantee, pay in lawful money of the United States of
America, the amount then due on the Obligations to the Guaranteed Party at the
Guaranteed Party’s address set forth herein. Such demand(s) may be made at any
time coincident with or after the time any of the Obligations become due. Such
demand shall be deemed made, given and received in accordance with the notice
provisions hereof.
3.    No Duty To Pursue Others. It shall not be necessary for the Guaranteed
Party (and the Guarantor hereby waives any rights that the Guarantor may have to
require the Guaranteed Party), in order to enforce the obligations of the
Guarantor hereunder, first to (i) institute suit or exhaust its remedies against
Debtor or any other party that may be liable on the Obligations, (ii) enforce
the Guaranteed Party’s rights against any collateral which shall have been given
to secure the Obligations, (iii) enforce the Guaranteed Party’s rights against
any other guarantors of the Obligations, (iv) join Debtor or any other party
liable on the Obligations in any action seeking to enforce this Guarantee, (v)
exhaust any remedies available to the Guaranteed Party against any collateral
which shall ever have been given to secure the Obligations, or (vi) resort to
any other means of obtaining payment of the Obligations. Without limiting the
generality of the foregoing, and notwithstanding anything to the contrary
contained herein, the Guaranteed Party shall be entitled to claim against
Guarantor as primary obligor under the Obligations if and when the Guaranteed
Party becomes liable for them, without first having to make any claims against
the Debtor.
4.    Release of Obligations. This Guarantee will remain in full force and
effect until the Obligations are irrevocably and unconditionally performed and
paid in full or Debtor ceases to have any obligations in respect thereof in
accordance with the terms of the APA.
5.    Representations and Warranties. Guarantor represents and warrants that:
(a) Guarantor is a duly organized and validly existing Cayman Islands exempt
company in good standing under the laws of the jurisdiction of its organization;
(b) this Guarantee has been duly executed and delivered by the Guarantor and
constitutes a legal, valid and binding obligation of the Guarantor, enforceable
against the Guarantor in accordance with its terms; (c) the execution, delivery
and performance of this Guarantee have been duly authorized by all necessary
action and will not violate


-2-
[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]



--------------------------------------------------------------------------------





(i) the organizational documents of Guarantor, (ii) any order, judgment or
decree to which Guarantor or any of its assets may be subject, (iii) any
contract to which Guarantor is a party, or (iv) any law applicable to Guarantor;
and (d) Guarantor is currently solvent and will not be rendered insolvent by
providing this Guarantee.
6.    Nature of Guarantee. This Guarantee is an irrevocable, absolute,
continuing guarantee of payment and performance and not a guarantee of
collection. This Guarantee may not be revoked by the Guarantor and shall
continue to be effective with respect to any Obligations arising or created
after any attempted revocation by the Guarantor. The fact that at any time or
from time to time the Obligations may be increased or reduced shall not release
or discharge the obligation of Guarantor to the Guaranteed Party and shall not
be discharged by the assignment or negotiation of all or part of the
Obligations. In the event that any payment of the Debtor to the Deerfield
Parties in respect of any Obligations is rescinded or must otherwise be returned
to the Debtor or surrendered to any person for any reason whatsoever, then the
Obligations or part thereof intended to be satisfied shall be reinstated or
returned by the Deerfield Parties to the Guaranteed Party, and this Guarantee
shall continue to be effective as if such payment had not been made or value
received notwithstanding any revocation thereof; provided, however, that the
Guaranteed Cap shall be reduced by the amount of such rescinded or returned
payment.
7.    Obligations Not Reduced by Offset. The Guarantor agrees to be bound by the
Assignment as though Guarantor were a party to the APA with respect to the
provisions thereof relating to the Assignment. The Obligations and the
liabilities and obligations of Guarantor to the Guaranteed Party hereunder shall
not be reduced, discharged, or released because or by reason of any existing or
future offset, claim or defense of Debtor, or any other party, against the
Guaranteed Party or against payment of the Obligations, whether such offset,
claim or defense arises in connection with the Obligations (or the transactions
creating the Obligations) or otherwise; provided, however, that if the
Guaranteed Party proceeds against the Guarantor under the Obligations, the
Guarantor shall be afforded all rights and defenses against such claim as would
be available to the Debtor in connection with such claim.
8.    Liability Absolute. Without limiting the generality of the foregoing, the
liability of the Guarantor will not be released, discharged, diminished, limited
or otherwise affected by: (i) any change in the name, existence, structure,
powers, business, constitution, objects, capital, constating documents, by-laws,
control or ownership of the Debtor, the Guarantor or any other person, or (ii)
any insolvency, bankruptcy, reorganization or other similar proceeding affecting
the Debtor, it being the intention of the Debtor and the Guarantor that the
Guarantor’s obligations hereunder shall not be discharged except by (a) the
Guarantor’s or Debtor’s performance of such obligations, and then only to the
extent of such performance, or (b) any other termination of such obligations,
and then only to the extent of such termination.
9.    Waivers. Guarantor agrees to the relevant provisions of the APA, and
hereby waives notice of (i) acceptance of this Guarantee, (ii) any amendment of
the APA, (iii) the execution and delivery by Debtor and the Guaranteed Party of
any other agreement arising under or in connection with the APA, (iv) the
occurrence of any breach by Debtor or an event of default; (v) the Guaranteed
Party’s transfer or disposition of the Obligations, or any part thereof, (vi)
protest, proof of non-payment or


-3-
[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]



--------------------------------------------------------------------------------





default by Debtor, or (vii) any other action at any time taken or omitted by a
Guaranteed Party, and, generally, all demands and notices of every kind in
connection with this Guarantee or the APA, any documents or agreements
evidencing, securing or relating to any of the Obligations and the obligations
hereby guaranteed.
10.    Limitation of Liability. Notwithstanding anything to the contrary in this
Guarantee, the Guarantor shall not be liable for special, consequential,
incidental, punitive, exemplary, equitable or indirect damages (whether or not
arising from a party’s negligence), lost profits or other business interruption
damages, by statute, in tort or contract, under any indemnity provision or
otherwise.
11.    Governing Law; Attornment. This Guarantee shall be governed by and
construed in accordance with the domestic laws of the State of New York without
giving effect to any choice or conflict of law provision or rule (whether of the
State of New York or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of New York. Any action, suit
or other proceeding, at law or in equity, arising out of or relating to this
Agreement or any agreements or transactions contemplated hereby shall only be
brought in any federal court located in New York County, New York State. THE
PARTIES AGREE THAT JURISDICTION AND VENUE IN ANY ACTION BROUGHT BY ANY PARTY
PURSUANT TO THIS AGREEMENT SHALL PROPERLY AND EXCLUSIVELY LIE IN SUCH COURTS. BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY IRREVOCABLY AND EXCLUSIVELY
SUBMITS TO THE JURISDICTION OF SUCH COURTS FOR ITSELF AND IN RESPECT OF ITS
PROPERTY WITH RESPECT TO SUCH ACTION. THE PARTIES IRREVOCABLY AGREE THAT VENUE
WOULD BE PROPER IN SUCH COURT, AND HEREBY WAIVE ANY OBJECTION THAT SUCH COURT IS
AN IMPROPER OR INCONVENIENT FORUM FOR THE RESOLUTION OF SUCH ACTION. THE PARTIES
FURTHER AGREE THAT THE MAILING BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT
REQUESTED, OF ANY PROCESS REQUIRED BY ANY SUCH COURT SHALL CONSTITUTE VALID AND
LAWFUL SERVICE OF PROCESS AGAINST THEM, WITHOUT NECESSITY FOR SERVICE BY ANY
OTHER MEANS PROVIDED BY STATUTE OR RULE OF COURT. EACH PARTY HERETO HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN RESPECT TO ANY PROCEEDING DIRECTLY OR INDIRECTLY ARISING
OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (I) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, (II) IT UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF SUCH WAIVER, (III) IT MAKES SUCH WAIVER VOLUNTARILY, AND (IV) IT
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN PARAGRAPH.
12.    Successors and Assigns. The provisions of this Guarantee will be binding
upon and inure to the benefit of the Guaranteed Party and will be binding upon
the Guarantor and its successors.


-4-
[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]



--------------------------------------------------------------------------------





This Guarantee may not be assigned by the Guarantor or the Guaranteed Party
without the prior written consent of the other.
13.    Severability. Wherever possible, any provision in this Guarantee which is
held invalid or unenforceable by a court of competent jurisdiction from which no
further appeal has or is taken shall, as to such jurisdiction, be ineffective
only to the extent of such prohibition or unenforceability without invalidating
the remaining provisions of this Guarantee, and any such invalidity or
unenforceability in any one jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
14.    Notice. All notices, requests, claims, demands and other communications
hereunder shall be given (and shall be deemed to have been duly given upon
receipt) by hand delivery, by prepaid overnight courier (providing written proof
of delivery), by transmission-mail (with confirmation of transmission other than
by means of an automatically- generated reply) or by certified or registered
mail (return receipt requested and first class postage prepaid), addressed as
follows (or at such other address for a party as shall be specified by like
notice):
If to the Guaranteed Party:
Avadel US Holdings, Inc.
16640 Chesterfield Grove Rd.
Suite 200
Chesterfield, MO 63005
Attn: Chief Financial Officer
with a copy (which shall not constitute notice) to:
General Counsel
and with a copy (which shall not constitute notice) to:
Orrick, Herrington & Sutcliffe LLP
51 W. 52nd St.
New York, NY 10019
Attn: R. King Milling, Jr.; Tal Hacohen
e-mail:


If to the Guarantor:
Armistice Capital Master Fund, Ltd.
510 Madison Avenue; 22nd Floor
New York, NY 10022
Attn: Steve Boyd
E-mail:




-5-
[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]



--------------------------------------------------------------------------------






provided that any notice received at the addressee’s location on any business
day after 5:00 p.m. (addressee’s local time) shall be deemed to have been
received at 9:00 a.m. (addressee’s local time) on the next business day.
15.    Entire Agreement. This Guarantee embodies the entire agreement and
understanding between Guarantor and the Guaranteed Party and supersedes all
prior agreements and understandings relating to the subject matter of this
Guarantee. No term or provision of this Guarantee shall be amended, modified,
altered, waived or supplemented except in a writing signed by Guarantor and the
Guaranteed Party. This Guarantee supersedes and replaces all other guarantees
issued by the Guarantor in favour of the Guaranteed Party, and all other
obligations and liabilities guaranteed by the Guarantor under the previous
guarantees shall be considered Obligations hereunder as of the effective date of
this Guarantee.
[The remainder of this page has been intentionally left blank.]




-6-
[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]



--------------------------------------------------------------------------------






THIS GUARANTEE executed effective the date first written above.
 
 


Armistice Capital Master Fund, Ltd.
 


By: /s/ Steven Boyd
Name: Steven Boyd
Title: Chief Investment Officer
Acknowledged and accepted:
Avadel US Holdings, Inc.
By: /s/ Michael F. Kanan
Name: Michael F. Kana
Title: Treasurer




[Project Spartan – Guarantee (Armistice Capital)]
7
[CONFIDENTIAL TREATMENT REQUESTED BY AVADEL PHARMACEUTICALS PLC]



